Case 2:18-cv-00257-JLR Document 25 Filed 05/24/19 Page 1 of 2

 

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
BRENDAN DUNN,
No. 2:18-cv-00257-JLR
Plaintiff,
STIPULATED MOTION TO AMEND CASE
Vs. SCHEDULE [DKT. NO. 20] REGARDING

EXPERT DISCLOSURES
CITY OF SEATTLE, DOES 1-200,
NOTE ON MOTION CALENDAR:
Defendants. May 24, 2019

 

 

STIPULATION AND MOTION

Plaintiff Brendan Dunn and Defendant City of Seattle hereby stipulate and jointly move
the Court to amend its “Minute Order Setting Trial Dates and Related Dates” [Dkt. No. 20] to
alter the expert disclosure deadlines as follows: |

Plaintiff's Deadline for Disclosure of Expert Testimony: June 5, 2019

Defendant’s Deadline for Disclosure of Expert Testimony: july-B 2019

This extension of time and modification of the case schedule is necessary to allow the
parties sufficient time to prepare expert witness disclosures, or if the plaintiff does not disclose
any expert witness testimony, to save resources by not requiring the defendant to secure rebuttal
expert witness testimony unnecessarily. This slight alteration of the case schedule should not

affect other deadlines and will not alter the trial date.

STIPULATED MOTION TO AMEND CASE SCHEDULE [DKT. MILLER NASH GRAHAM & DUNN LLP
NO, 20] REGARDING EXPERT DISCLOSURES - 1 T: 208-624 8400 | F. 206 320.9599
(Case No. 2:18-cv-00257-ILR) 2801 ALASKAN WAY. SUITE 300

SEATTLE. WASHINGTON 98121

559160-0003/48 19-4389-2119.1

 

 

 
Case 2:18-cv-00257-JLR Document 25 Filed 05/24/19 Page 2 of 2

 

nn

“SN

| 10
1]
12
13
14

16
17
18
19
20
21
22
23
24
25
26

 

DATED this 24 day of May, 2019.

s/ Brian W. Esler

s/ Katie Loberstein

s/ Nicholas A, Valera

Brian W. Esler, WSBA No. 22168
Katie Loberstein, WSBA No. 51091
Nicholas A. Valera, WSBA No. 54220
Miller Nash Graham & Dunn LLP
Pier 70, 2801 Alaskan Way, Suite 300
Seattle, WA 98121-1128

Telephone: (206) 624-8300

Fax: (206) 340-9599

Email: brian.esler@millernash.com
Email: katie.loberstein@millemash.com
Email: nick.valera@millernash.com

 

 

 

s/ Ghazal Sharifi

s/ Kerala Cowart

Ghazal Sharifi

Kerala Cowart

Seattle City Attorney’s Office

701 Fifth Avenue, Suite 2050
Seattle, WA 98104-7097
Telephone: (206) 684-8217
Email: ghazal.sharifi@seattle.gov
Email: kerala.cowart@seattle.gov

Attorneys for Defendant
City of Seattle

s/ Lawrence A. Hildes

Lawrence A. Hildes, WSBA No. 35035
P.O. Box 5405

Bellingham, WA 98227

Telephone: (360) 599-4339

Email: lhildes@earthlink net

Attorney for Plaintiff
Brendan Dunn

ORDER

Based on the above stipulation, IT IS SO ORDERED.

DATED this 2% day of May, 20,

STIPULATED MOTION TO AMEND CASE SCHEDULE [DKT.
NO. 20] REGARDING EXPERT DISCLOSURES - 2

(Case No. 2:18-cv-00257-JLR)
559160-0003/4819-4389-2119.1

 
 

-~ LR

 

The Hondrable James L. Robart

ATTORNEYS AT LAW
T: 206.624.8300 | F: 206.340.9599
PIER 70
2801 ALASKAN WAY. SUITE 300
SEATTLE, WASHINGTON 98121

 

MILLER NASH GRAHAM & DUNN LLP

 

 
